Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/21 was considered by the examiner.


Response to Amendment
In response to the amendment received June 29, 2021;
Claims 1, 5, 7 been amended, Claim 11 has been cancelled and claim 11 has been withdrawn. Therefore Claims 1-10 and 12 are pending in this office action.
The claim objections have been withdrawn
The Double patenting rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 6, 2021.


EXAMINER'S AMENDMENT



Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 10/21/21

The application has been amended as follows: 

1. (Currently Amended)	 A battery pack, comprising a double-layer battery module bracket, an upper-layer battery module, a lower-layer battery module and a supporting mechanism;
the double-layer battery module bracket comprising:
an upper plate;
a lower fixing member positioned below the upper plate and supporting the upper plate, the lower fixing member and the upper plate being configured to enclose a lower accommodating space;
an upper fixing member positioned above the lower fixing member and fixed to the upper plate, the upper fixing member and the upper plate being configured to enclose an upper accommodating space, a projection of a lower surface of the upper fixing member and a projection of an upper surface of the lower fixing member in a Z direction at least partially overlapping; and

the upper-layer battery module being accommodated in the upper accommodating space and supported on the upper plate;
the lower-layer battery module being accommodated in the lower accommodating space;
the supporting mechanism supporting the lower-layer battery module and the lower fixing member;
each of the upper-layer battery module and the lower-layer battery module comprising a plurality of batteries which are arranged [[and]] between two end plates positioned at both ends of the plurality of batteries,
both the upper-layer battery module and the lower-layer battery module each having a protruding part protruding outwardly, and
a top surface of the upper fixing member attaching to [[the]] a corresponding protruding part of the upper-layer battery module from below along the Z direction, a bottom surface of the lower fixing member attaching to [[the]] a corresponding protruding part of the lower-layer battery module from above along the Z direction, the fastener also passing through the protruding part of the upper-layer battery module and the protruding part of the lower-layer battery module along the Z direction, wherein:
the upper plate comprises a receiving groove positioned at a periphery edge, a bottom portion of the upper fixing member is received in the receiving groove,

the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction, the two protruding portions and a portion of the bottom portion of the upper fixing member between the two protruding portions are received in the receiving groove, each flange stops a corresponding protruding portion from above.

2. (Currently Amended)	 The battery pack according to claim 1, wherein
[[a]] the periphery edge of the upper plate has a first side along an X direction;
the lower fixing member comprises a first lower fixing member;
the upper fixing member comprises a first upper fixing member, the first upper fixing member is positioned at the first side of the periphery edge of the upper plate, the first upper fixing member corresponds to the first lower fixing member;
the first upper fixing member is positioned above the first lower fixing member and the first upper fixing member is staggered along [[a]] the Y direction with respect to the first lower fixing member, such that a projection of a lower surface of the first upper fixing member and a projection of an upper surface of the first lower fixing member in the Z direction partially overlap, the fastener passes through the first upper fixing member and the first lower fixing member along the Z direction within a range in which the projections in the Z direction overlap.


at the same first side of the periphery edge of the upper plate, the corresponding first upper fixing member and first lower fixing member are provided on each of left and right sides of an X direction center line of the upper plate;
staggering of the first upper fixing member on the left side of the X direction center line of the upper plate with respect to the corresponding first lower fixing member along the Y direction is opposite to staggering of the first upper fixing member on the right side of the X direction center line of the upper plate with respect to the corresponding first lower fixing member along the Y direction;
the corresponding fastener passes through the corresponding first upper fixing member and first lower fixing member along the Z direction within the corresponding range in which the projections in the Z direction overlap.

4. (Original)	 The battery pack according to claim 2, wherein
the double-layer battery module bracket further comprises a first locking member, the first locking member is arranged side by side with the corresponding fastener, the first locking member passes through the first upper fixing member and the upper plate along the Z direction outside the range in which the projections in the Z direction overlap and fixes the first upper fixing member to the upper plate.

5. (Currently Amended)	 The battery pack according to claim 2, wherein

the second locking member passes through the upper plate and the first lower fixing member along the Z direction outside the range in which the projections in the Z direction overlap and fixes the [[first]] upper plate and the first lower fixing member on the supporting mechanism.

6. (Original)	 The battery pack according to claim 5, wherein
the first lower fixing member is integrally formed with a first convex portion, the first convex portion protrudes from a bottom portion of the first lower fixing member in a direction away from the second locking member;
the double-layer battery module bracket further comprises a third locking member, the third locking member passes through the first convex portion along the Z direction and fixes the first lower fixing member on the supporting mechanism.

7. (Currently Amended)	 The battery pack according to claim 3, wherein
the upper fixing member further comprises a second upper fixing member, the second upper fixing member is positioned at the first side of the periphery edge of the upper plate along the X direction;
the lower fixing member comprises a second lower fixing member, the second upper fixing member is positioned just above the second lower fixing member, such that a projection of a first one of (i) a lower surface of the second upper fixing member and 

8. (Currently Amended)	 The battery pack according to claim 1, wherein
[[a]] the periphery edge of the upper plate has a second side along [[a]] the Y direction;
the double-layer battery module bracket further comprises a lower supporting member, the lower supporting member is positioned at the second side of the periphery edge of the upper plate along the Y direction, an upper side of the lower supporting member in the Z direction is fixedly connected to the upper plate, a lower side of the lower supporting member in the Z direction is fixedly connected to the supporting mechanism.

9. (Canceled)	

10. (Canceled)	

11. (Cancelled) 	 




Allowable Subject Matter
Claims 1-8 & 12 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record (Takahashi et al. (US 2013/0330587) and Lee et al. (US 2011/0117419)) has been presented 

Takahashi et al. discloses a vehicle (device) comprising a battery unit (battery pack) configured to supply power [Figure 1; Figure 2; Figure 3; 0042], comprising a double-layer battery module bracket, an upper-layer battery module U2/22B/22D [Figure 2; 0047], a lower-layer battery module U1/22A/22C [Figure 2; Figure 3; 0047] and a lower plate 25 of lower unit U1 (supporting mechanism) [Figure 3; 0048];
             the double-layer battery module bracket further comprising: 
an upper plate 25 of upper unit U2 (upper plate) [Figure 3]; 
first and third end plates 29A and 29C (lower fixing member) positioned below the upper plate 25 of upper unit U2 (upper plate) and supporting the upper plate 25 
second and fourth end plates 29B and 29D (upper fixing member) positioned above the lower fixing member 29A/29C [Figure 3] and fixed to the upper plate 25 of upper unit U2 (upper plate) [Figure 3], the upper fixing member 29B/29D and the upper plate 25 being configured to enclose an upper accommodating space [Figure 3], a lower surface of the upper fixing member 29B/29D and an upper surface of the lower fixing member 29A/29C in a Z direction at least partially overlapping [Figure 3]; and 

a bolt 38 (fastener) passing through the upper fixing member 29B/29D, the upper plate 25 and the lower fixing member 29A/29C along the Z direction within a range in which the lower and upper surfaces of the upper and lower fixing member in the Z direction overlap [Figure 3; 0055-0056; 0079], a lower portion of the fastener 38 exposed from the lower fixing member 29A/29C being fixed on the lower plate 25 of lower unit U1 (supporting mechanism) [Figure 3; 0079]; 

the upper-layer battery module U2/22B/22D being accommodated in the upper accommodating space and supported on the upper plate 25 [Figure 3];
 the lower-layer battery module U1/22A/22C being accommodated in the lower accommodating space; [Figure 2; Figure 3]
the lower plate 25 of lower unit U1 (supporting mechanism) supporting the lower-layer battery module U1/22A/22C and the lower fixing member 29A/29C.  [Figure 3]


wherein both the upper-layer battery module U2/22B/22D has a top plate and the lower-layer battery module U1/22A/22C has a lower plate 25 fixing area, a top surface of the upper fixing member 29B/29D is configured to attach to the corresponding top plate from below along the Z direction, a bottom surface of the lower fixing member 29A/29C is configured to attach to the corresponding lower plate 25 fixing area from above along the Z direction, the fastener also is configured to pass through the top plate of the upper-layer battery module and the lower plate 25 fixing area of the lower-layer battery module along the Z direction. [See annotated Figure 3]

Lee et al. discloses
a lower flange 153 (projection of a lower surface) of the end plates 150 of upper module 100a (upper fixing member) [0066; Figure 2] and upper flanges 152  (projection of an upper surface) of the end plates 150 of lower module 100b (lower fixing member) in a Z direction at least partially overlapping [Figure 2; Figure 4; 0062-0066]

wherein both the upper-layer battery module 100a and the lower-layer battery module 100b each have a protruding part 152/153 protruding outwardly, a top surface of the upper fixing member 150 is configured to attach to the corresponding protruding part 152 from below along the Z direction, a bottom surface of the lower fixing member 150 


The prior art of record (Takahashi et al. (US 2013/0330587) and Lee et al. (US 2011/0117419)) has been presented and does not disclose:
two end plates positioned at both ends of the plurality of batteries in addition to an upper and lower fixing member 

a fastener passing through the upper fixing member, the upper plate and the lower fixing member  along the Z direction within a range in which the projections in the Z direction overlap
wherein the upper plate comprises flanges formed at receiving grooves and protruding toward each other along a Y direction that is perpendicular to the Z direction. 

wherein the upper fixing member comprises two protruding portions which are positioned at the bottom portion of the upper fixing member and protrude outwardly from both side surfaces of the upper fixing member in the Y direction.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIRAN AKHTAR/Examiner, Art Unit 1723